Citation Nr: 0722070	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-25 010A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Medical Center (MC)
 in Marion, Indiana


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided at Saint John's Health System 
(SJHS) on July 14, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to the VAMC, the veteran served on active duty from 
January 1971 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the VAMC in Fort 
Wayne, Indiana that denied entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
SJHS on July 14, 2005, to include expenses incurred for 
services provided by Madison County Imaging, PC.  After the 
decision was entered, the case was transferred to the 
jurisdiction of the VAMC in Marion, Indiana.

In February 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  Due to an 
equipment malfunction, the transcript of that hearing is 
incomplete.  Inasmuch as the Board has determined that the 
veteran's claim must be granted, there is no risk that he 
will prejudiced by virtue of the incomplete transcript.


FINDINGS OF FACT

1.  On July 14, 2005, the veteran received emergency medical 
services in SJHS's hospital emergency department.

2.  The veteran's initial evaluation and treatment was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement does not include a 
request for expenses related to medical care beyond the 
initial emergency evaluation and treatment.

5.  The veteran received VA medical services during the 24-
month period preceding the furnishing of the emergency 
treatment at SJHS.

6.  The veteran is shown to be financially liable to the 
provider(s) of emergency treatment for the services he 
received at SJHS.

7.  The veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.

8.  The condition for which the emergency treatment was 
furnished is not shown to have been caused by an accident or 
work-related injury.

9.  The veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at SJHS on July 14, 2005 have been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1001, 
17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

In the present case, the evidence of record shows that the 
veteran-who had a history of multiple strokes-experienced 
symptoms that included severe nausea and headache sometime 
during the afternoon of July 13, 2005.  Initially, he 
remained at home, believing his symptoms to be related to a 
viral illness.  As his symptoms worsened, however, he became 
concerned that he was having a stroke and reported to the 
emergency room at SJHS in Anderson, Indiana.  After an 
initial assessment on July 14, to include a computed 
tomography (CT scan) of his brain, he was sent to the VA 
Medical Center (VAMC) in Indianapolis, Indiana for follow up.  
Ultimately, it was determined on evaluation, including 
magnetic resonance imaging (MRI), that he had no new areas of 
ischemia.  The final assessment was that he had had a 
worsening of old stroke symptoms due to a viral syndrome.

Presently, the veteran seeks payment or reimbursement of the 
expenses he incurred at SJHS on July 14, 2005.  In support of 
his claim, he has submitted, among other things, a statement 
from his treating neurologist at the Indianapolis VAMC.  That 
statement, dated in April 2006, indicates that the physician 
had advised the veteran prior to July 14, 2005 that if he 
ever suspected he was having a stroke, he should go to the 
nearest emergency department (ED) for evaluation.  The 
physician stated, in part:

[A]ny veteran with worsening focal neurologic 
symptoms that may indicate stroke should be 
seen at the nearest local ED rather than making 
a long drive to Indianapolis.  I know of no 
quality of care indicator or guideline that 
suggests it is good policy to ask persons with 
worsening acute neurologic symptoms to drive or 
be driven to a hospital that is more than an 
hour away.  In fact, stroke guidelines from the 
American Stroke Association and the Brain 
Attack Coalition state that persons with 
suspected stroke should call 911 and be 
transported by ambulance to the nearest 
hospital for evaluation.
 
There is no real dispute here that the veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a) and (d)-(i), 
outlined above.  The evidence of record clearly shows that 
the veteran received emergency services in SJHS's hospital 
emergency department.  His claim for payment or reimbursement 
does not include a request for expenses related to medical 
care beyond the initial emergency evaluation and treatment, 
and information from the VAMC indicates that he received VA 
medical services during the 24-month period preceding the 
treatment here at issue.  He is shown to be financially 
liable for the cost of the treatment in question, and there 
is nothing in the record to indicate that he has coverage 
under private medical insurance or a "health-plan 
contract," as that term is defined in 38 C.F.R. 
§ 17.1001(a).  Further, the condition for which the emergency 
treatment was furnished is not shown to have been caused by 
an "accident or work-related injury," and the record shows 
that he is not eligible for reimbursement under 38 U.S.C. 
§ 1728 because he does not have a total disability, permanent 
in nature, resulting from service-connected disability, and 
because the condition for which the emergency treatment was 
furnished is not service connected; has not been held to be 
aggravating a service-connected disability; and is not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 
38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.120(a) (2006).

The real question here is whether the veteran's treatment at 
SJHS was emergent, and whether a VA or other Federal 
facility/provider was feasibly available to provide the 
treatment.  The VAMC has determined that the veteran is 
ineligible for payment or reimbursement on these two grounds.  
The Board disagrees.

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

Here, the Board finds that this standard has been met.  As 
noted above, the veteran had a known history of multiple 
strokes prior to the episode here in question.  He 
experienced severe nausea and headache on the day of episode; 
symptoms he had previously experienced in connection with 
prior strokes.  Under the circumstances, given his medical 
history, it was reasonable for the veteran to believe that he 
needed immediate medical attention.  Indeed, he had 
previously been advised by his treating VA neurologist that 
he should go to the nearest emergency department for 
evaluation if he ever suspected he had a stroke.  Thus, the 
Board finds that the requirements of 38 C.F.R. § 17.002(b) 
have been met.  Further, given the apparent emergent nature 
of the veteran's condition, and the fact that the episode 
occurred at his home in Anderson, Indiana-more than 30 miles 
away from the nearest VA facility with emergent medical 
services-the Board is satisfied that the requirements of 
38 C.F.R. § 17.002(c) have been met as well.  The appeal is 
granted.


ORDER

The appeal is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


